Citation Nr: 1456056	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-47 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include
posttraumatic stress disorder (PTSD), anxiety, and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  

In August 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is associated with the record.

The Veteran's claim was remanded by the Board for additional development in July 2014.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2014 Board remand directed that the Veteran be afforded a VA examination for his claimed psychiatric disorder.  In the resulting August 2014 VA examination report, the examiner concluded that no psychiatric disorder could be diagnosed at that time because the Veteran's total score of 38 on the SIMS inventory was indicative of significant over-reporting or exaggerating of his symptoms.  Numerous VA treatment records, both prior and subsequent to the August 2014 VA examination, however, have included diagnoses of PTSD, depressive, and anxiety disorders.  These diagnoses have been made based on extended contact with the Veteran and are presumed to have been made based on the provisions of the DSM-IV and/or DSM-V.  The August 2014 VA examination report did not address these diagnoses or provide any indication as to whether such diagnoses made during the appellate time period were related to the Veteran's military service.  As such, the Board concludes that a medical opinion is necessary with respect to these diagnoses.  See generally McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").

In addition, the Board observes that the Veteran's paper claims file has been scanned into VBMS since the time of the July 2014 Board remand.  Multiple documents, such as the original rating decision, notice of disagreement, statement of the case, and any service treatment records, appear not to have been associated with the VBMS file.  Efforts must be undertaken to locate and associate all missing records with the VBMS or VVA claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS or VVA electronic claims files all documents currently missing from these files, to include but possibly not limited to the original November 2009 rating decision, the Veteran's notice of disagreement, the statement of the case, and any service treatment records.  (For future reference, the VBMS file currently has 101 documents included and the VVA file has no documents.)

2.  Once 1. has been completed, forward the Veteran's electronic claims file to an appropriate VA medical professional for consideration of the Veteran's psychiatric disorder claim.  Should the reviewing professional conclude that an examination is necessary, such examination should be accomplished, but need not be scheduled as a matter of course.  The electronic claims file must be made available to the medical professional for review and the professional should note that it has been reviewed.  Thereafter, the medical professional must offer an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder during the appellate time period, to include PTSD, anxiety, and depressive disorders, was incurred in or is otherwise related to military service, to include the claimed December 1966 vehicle accident discussed in the Board's July 2014 remand.    

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The professional must provide the underlying reasons for any opinion provided.  

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




